Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's ADS filed on 9/23/21.  Claim 4 is withdrawn.  Claims 1-3 and 5-8 are examined herein.
The Applicant has corrected the priority of the application, which has rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.
The 112 rejections are maintained for reasons of record and repeated below for Applicant's convenience. 
The double patenting rejection is maintained for reasons of record and repeated below for Applicant's convenience. 
An updated search and consideration has been performed, the following new rejections will now apply.  Because the Applicant has not yet had an opportunity to address the new rejection, this action is hereby made NON-FINAL.

Priority
This application is a DIV of 16/058,943 08/08/2018 ABN, and 16/058,943 has PRO 62/542,647 08/08/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has language drawn to “analogs” of the disclosed compound.  The instant specification shows, for example, that the compounds disclosed by the instant inventors as being clearly part of the inventive group include the elected species and the compounds of claim 5; however the instant disclosure does not make it at all clear which of the myriad of other potential compounds that could be referred to as analogs would have been reasonably included in the scope of the instant invention.  The instant disclosure does not define what the extent of the claimed analogs is, and does not test or disclose proxies for this array of compounds.  The skilled artisan would not have 
A “representative number of species” means that the species which are adequately described are representative of the entire genus claimed. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Claims 2, 3, and 6-8 are rejected for depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 contains a limitation drawn to an “analog” of the disclosed compound.  The instant disclosure contains the term analog, and several demonstrative examples, but has no direction as to the scope or how one of ordinary skill in the art would know or determine what these analogs would be.
The field of developing drugs is vast, and many patents for analogous drugs of well-known drugs (i.e. analogs) are granted, which is indicative of the extent and difficulty of the field as a whole. The complete lack of direction given by the instant 
Claims 2, 3, and 6-8 are rejected for depending from a rejected base claim.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites limitations drawn to chemotherapy-induced disorders, however there is insufficient antecedent basis for these limitations in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17, 22, 23, and 25 of copending Application No. 17/001,592. Although the claims at issue are not identical, they are not patentably distinct from each other.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The copending claims are drawn to the treatment of radiation exposure (see, for example, claims 17 and 23) comprising administering compounds such as those shown below (i.e. an analog of the instant compound; see, for example, claim 14).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The copending claims do not specifically disclose that the radiation injury is to the gastrointestinal tract.
The instant claims would have been obvious to one of ordinary skill based on the copending claims.
One of ordinary skill would have been motivated to treat radiation induced injury of the GI tract because the copending claims disclose the treatment of radiation exposure, in general, with compounds that meet the instant limitations for the compounds, and it was known at the time of the instant filing that radiation induced injury of the GI tract was a common issue with radiation induced injury.  One of ordinary skill would have treated the subpopulation of those with radiation induced injury of the GI tract based on the teaching of treatment of radiation exposure in general, and would have done so with a reasonable expectation of success.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (US 2016/0090369 A1).
The instant claims are generally drawn to the method of treating radiation induced injury of the GI tract comprising administering the compound shown below (related to claim 5), wherein the compound is administered to the subject after 24 hours of the radiation exposure (related to claims 2 and 3), wherein the subject received radiation therapy or chemotherapy (related to claim 7), and wherein the injury of the GI tract is identified as one or more of radiation or chemotherapy-induced gastrointestinal syndrome, mucositis, proctitis, or enteritis (related to claims 7 and 8).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Because the claims all depend from claim 1, and claim 1 is drawn to the treatment of radiation induced injury of the GI tract, the limitations of claim 8 are considered to be due to issues in addition to said radiation damage.
McBride et al. discloses radiomitigating treatments comprising compounds of formula II (shown below; see, for example, the title, the abstract, and the whole document).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

McBride et al. further discloses compound 5355512 as a premier compound of the group (shown below; i.e. the same as the instant election; see, for example, Table 3, the figures, the examples, and throughout the document) that shows dose dependent treatment of radiation and radiation related issues (see, for example, the figures, the 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Additionally, McBride et al. teaches that the compounds are useful for the treatment of patients who have undergone radiotherapy (see, for example, [0006]) and chemotherapy (see, for example, [0129]), useful for the treatment of mucositis (see, for example, [0134]), and useful for the treatment of proctitis (see, for example, [0133]).
McBride et al. does not specifically disclose the treatment of radiation induced injury of the GI tract, or radiation or chemotherapy-induced gastrointestinal syndrome, mucositis, proctitis, or enteritis.
It would have been obvious to treat radiation induced injury of the GI tract, and to treat radiation or chemotherapy-induced gastrointestinal syndrome, mucositis, or proctitis.
One of ordinary skill would have been motivated to treat radiation induced injury of the GI tract with the instantly claimed compound because McBride et al. discloses the use of the instant compound, discloses the use of said compound for the treatment of 
One of ordinary skill would have been motivated to treat radiation or chemotherapy-induced gastrointestinal syndrome, mucositis, or proctitis because McBride et al. teaches that these, and other related indications, are treatable with the instant compound.  One of ordinary skill would have applied the general teachings of McBride et al. to the specific indications of radiation or chemotherapy-induced gastrointestinal syndrome, mucositis, or proctitis and would have done so with a reasonable expectation of success in making an improved treatment.


Conclusion
Claim 4 is withdrawn.  Claims 1-3 and 5-8 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627